Wade, J.
Tlie only issue in this ease, so far as appears from the record, was whether or not the indorsements and assignments entered on the three draf.ts sued upon were so entered bona fide and before maturity. While the evidence upon this point apparently preponderates in behalf of the plaintiff, still there is some evidence to authorize the finding which the jury returned in favor of the defendants, and since, in the state of the record, the errors complained of were immaterial, the discretion of the trial judge in refusing a new trial will not be interfered with.

Judgment affirmed.


Roan, J., absent.